Citation Nr: 1747104	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-47 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 25, 2011 and since October 1, 2011 for degenerative arthritis status post right knee injury (hereinafter "right knee disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability, from March 19, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Navy from March 1974 to March 1976.

This appeal came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and New Orleans, Louisiana, respectively.  During the course of the appeal, the claims file was transferred to the RO in New Orleans, Louisiana.  In March 2014, the Board remanded the issue of entitlement to a higher rating for the service-connected right knee disability for additional evidentiary development.  That issue has been returned to the Board for appellate review.

The March 2014 Board Remand included remand of a claim for service connection for GERD and/or a gastric ulcer for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO issued the SOC in March 2015, and the Veteran submitted a timely substantive appeal, VA Form 9, in April 2015.  The Veteran requested a Videoconference hearing before the Board in February 2016.  That hearing has not yet been scheduled.  Thus, the Board finds that the AOJ is still taking action on this appeal, and the Board will not take jurisdiction over it.  A Board decision will be issued as to that appeal at a future date, if in order.  

In its March 2014 decision, the Board determined that no claim for TDIU was on appeal.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2015 Memorandum Decision, the Court affirmed the Board's determination that the claim for TDIU had been withdrawn and could not be reinstated.  The Veteran submitted a new claim for TDIU on March 19, 2014.  Following a March 2015 rating decision which denied the new claim for TDIU, the Veteran provided statements showing his disagreement with the denial of TDIU benefits, and the Veteran submitted additional medical statements.  It does not appear that the statements and evidence have been recognized as a disagreement with the denial.  The Veteran is entitled to a Statement of the Case (SOC) addressing the denial of the new March 19, 2014, claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claim is addressed in the Remand appended to this decision.  

In March 2015, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not specifically disagree with that decision, but he submitted a claim for service connection for a depressive disorder in December 2015.  In April 2016, the RO denied a claim for service connection for a depressive disorder.  The Veteran disagreed in August 2016.  The RO has not responded to that disagreement.  It appears to the Board that the Veteran is entitled to a Statement of the Case (SOC) addressing a claim for service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  That issue is addressed in the Remand appended to this decision.  

In June 2017, the Veteran sought to reopen the claim for service connection for PTSD; that claim was denied in a September 2017 rating decision.  The time period allowed for timely appeal of that decision has not yet expired.  However, if an SOC addressing a claim for service connection for an acquired psychiatric disorder is issued, the request to reopen the claim for service connection for PTSD becomes moot.

In February 2017, the Veteran submitted claims for service connection for hearing loss disability and for tinnitus.  The claim for service connection for tinnitus was granted, and a 10 percent initial evaluation was assigned.  The time period allowed for timely appeal of that decision has not yet expired.

In December 2010, the Veteran testified at a videoconference hearing before the undersigned.  At that hearing, the issue on appeal was entitlement to an evaluation in excess of 10 percent for service-connected right knee disability.  A transcript of that hearing is associated with the electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder or PTSD, the claim for an increased evaluation for right knee disability in excess of 10 percent for osteoarthritis and in excess of 10 percent for symptomatic residuals of removal of dislocated semilunar cartilage, from October 1, 2011 to January 20, 2013, or in excess of 20 percent prior to August 25, 2011 and since January 21, 2013, and a claim for TDIU from March 19, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  Prior to August 25, 2011 and since January 21, 2013, the Veteran's service-connected right knee disability was and has been manifested by clinical and radiologic evidence of osteoarthritis and by torn meniscal cartilage, with symptoms including pain, effusion, locking of the knee, or giving way of the right knee.  

2.  From October 1, 2011 to January 20, 2013, the Veteran's service-connected right knee disability was manifested by compensable osteoarthritis and by symptomatic residuals of removal of semilunar cartilage, but not by flexion limited to 30 degrees or less, extension limited by 15 degrees or more, moderate or severe instability, impairment of the tibia and fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 20 percent, and no higher, prior to August 25, 2011 and since January 21, 2013 for right knee torn meniscal cartilage disability, in addition to a compensable evaluation for osteoarthritis already in effect, have been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261 (2016).

2.  The criteria for entitlement to a separate, compensable, 10 percent rating for symptomatic residuals of removal of torn meniscus from October 1, 2011 to January 20, 2013 have been met.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

However, as noted in the Remand below, the RO obtained additional evidence relevant to the appeal for an increased rating for right knee disability after the November 2015 SSOC was issued.  The RO did not issue an updated SSOC before certifying the claim to the Board.  Because the evidence supports an increased rating for right knee disability at this time, it would be adverse to the Veteran's interests to remand the claim without granting each benefit currently supported by the evidence.  However, as the benefit granted is not the maximum benefit available, the Veteran is entitled to Remand for issuance of the required SSOC.

Claim for increased evaluation for right knee disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected right knee disability, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Historically, in a May 2005 Board decision, service connection for right knee osteoarthritis disability was granted because the evidence of record was in relative equipoise on the question of whether the current right knee disorder was a residual of the in-service right knee injury.  In a July 2005 VA rating decision, a noncompensable (0 percent) evaluation was assigned effective from September 21, 1998.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  In a May 2006 VA rating decision, the disability rating for the Veteran's right knee arthritis was increased to 10 percent disabling for painful motion effective from December 7, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.

On August 22, 2007, the Veteran requested a higher rating.  In the January 2012 VA rating decision, the RO assigned a temporary 100 percent disability rating for service-connected right knee disability effective from August 25, 2011 to September 30, 2011, and continued the 10 percent rating thereafter.  Id.  Since the 10 percent disability rating assigned for arthritis is not the maximum rating available for knee disability prior to August 25, 2011 or since October 1, 2011, the issue has been listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board considers whether a rating in excess of 10 percent for right knee degenerative arthritis under DCs 5260-5010, or whether the Veteran is entitled to a separate, compensable evaluation under any other Diagnostic Code is warranted at any time from August 22, 2007 to August 24, 2011, to include within one year prior, or since October 1, 2011, to include whether the Veteran is entitled to a separate, compensable disability. 

Diagnostic Code (DC) 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion of the specific joint involved is noncompensable (0 percent) under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  Id.

DC 5260 (limitation of flexion of the leg) provides a 10 percent rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating, the maximum available, when flexion is limited to 15 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

DC 5261 (limitation of extension of the leg) provides a 10 percent (compensable) rating when extension is limited to 10 degrees; 20 percent rating when extension is limited to 15 degrees; 30 percent rating when extension is limited to 20 degrees; 40 percent rating when extension is limited to 30 degrees; and 50 percent rating when extension is limited to 45 degrees.  Id.  For VA compensation purposes, normal range of motion for the knee is extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides for a single 10 percent rating for symptomatic residuals of removal of torn semilunar cartilage.

Prior to August 25, 2011 and Since January 21, 2013

An April 2007 private MRI report of the right knee revealed a low grade degenerative signal within the medial meniscus, no tear, and lateral meniscus intact.

On February 27, 2008, the Veteran underwent a VA examination for joints.  Clinical findings revealed a tender medial joint line and X-ray results of the right knee, dated February 25, 2008, revealed, in part, calcification in the medial knee ligament adjacent to and adherent to the distal femur as well as minimal DJD.  The VA examiner rendered a diagnosis of DJD right knee with torn medial meniscus.

While the Veteran's next VA examination for joints in June 2009 noted no meniscus abnormality and diagnosis of old right knee strain with DJD, subsequent private treatment records showed ongoing complaints and treatment for the right knee.  Specifically, October 2010 MRI results of the right knee revealed, in part, joint effusion and degenerative menisci, most severe at the medial meniscus, with no definite tear.  Then on August 25, 2011, the Veteran underwent private right knee arthroscopy, partial medial meniscectomy, and partial lateral meniscectomy for preoperative diagnoses of right knee medial and lateral meniscus tears.

On January 21, 2013, MRI results of the right knee revealed, in part, complex tear body segment medial meniscus and small joint effusion.

At subsequent June 2014 and October 2015 VA Disability Benefits Questionnaire (DBQ) examinations for knee and lower leg conditions, the Veteran demonstrated tenderness or pain to palpation for joint line or soft tissues of the right knee, specifically along the medial joint line.

On the other hand, the evidentiary record also shows that prior to August 25, 2011 and since January 21, 2013, the Veteran demonstrated the following range of motion findings at VA examinations: 90 degrees flexion and 0 degrees extension (February 2008 and October 2015), 140 degrees flexion and 0 degrees extension (June 2009), and 85 degrees flexion and 10 degrees extension (June 2014).  VA examination reports and private and VA treatment records are silent for any findings of instability or impairment of the tibia and fibula due to the service-right knee disability.  Effusion was manifested at some VA examinations and some outpatient treatment visits.  

After a review of the evidence discussed above prior to August 25, 2011 and since January 21, 2013, the Board finds that the Veteran's service-connected right knee disability was and has been manifested by torn meniscal cartilage at the medial meniscus, and, prior to August 25, 2011, at the lateral meniscus as well.  As a result, a rating of 20 percent is warranted under DC 5258 during these specified appeal periods for service-connected right knee meniscal cartilage disability.  See 38 C.F.R. § 4.71a, DC 5258 (symptomatic dislocation of semilunar cartilage with frequent episodes of pain, locking and effusion into the joint; 20 percent is the maximum available).

The Board also considers whether a rating in excess of 20 percent prior to August 25, 2011 and since January 21, 2013 is warranted in this case under additional rating criteria for the knees: DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5260 (limitation of flexion), or DC 5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, to include the Veteran's lay statements, these conditions are not shown on examination and application of these DCs is not warranted.

From October 1, 2011 to January 20, 2013

On October 4, 2011, the Veteran sought private treatment following the August 2011 surgery.  He presented with significant swelling and reported tenderness in the medial aspect of the right knee and difficulty with range of motion and weightbearing.  Range of motion findings were not measured in degrees.

Review of additional private and VA treatment records dated from October 1, 2011 to January 20, 2013 are silent for any findings of worsened range of motion, ankylosis, dislocated or semilunar cartilage, or impairment of tibia and fibula. 

After a review of the evidence discussed above from October 1, 2011 to January 20, 2013, the Board finds that the Veteran's service-connected right knee disability was not manifested by at least flexion limited to 30 degrees or less or extension limited by 15 degrees or more.  Symptomatology including pain and limitation of motion, to include extension limited to 10 degrees, is encompassed in the assigned 10 percent rating for arthritis.  As a result, a rating in excess of 10 percent for service-connected right knee osteoarthritis disability is denied at any time during the pendency of the appeal.   See 38 C.F.R. §§ 4.55, 4.59, 4.71a, DCs 5260, 5261.

However, the Veteran underwent removal of torn meniscal cartilage, and manifested symptomatic residuals of that removal from October 1, 2011 to January 20, 2013.  The Veteran is entitled to a compensable, 10 percent evaluation for postoperative symptomatic residuals of removal of meniscal cartilage, in addition to the compensable, 10 percent evaluation for osteoarthritis, during that period.  DC 5259.  

The Board also considers whether an additional rating is warranted in this case under any other applicable criteria for evaluating knee disability, such as DC 5256 (ankylosis) or DC 5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a.  After a review of the evidence discussed above, to include the Veteran's lay statements, the Board finds no manifestations or symptoms of right knee disability that are not contemplated in the compensable evaluations assigned for this period for osteoarthritis (DCs 5260-5010) and symptomatic residuals of the removal of torn cartilage (DC 5259).  Accordingly, no higher evaluation is warranted for right knee disability during this period.  

The evidence of record is sufficient to warrant a 20 percent evaluation for disability due to right knee torn meniscal cartilage during those periods when torn meniscal cartilage is shown, that is, prior to August 25, 2011, and after January 21, 2013.  The evidence of record also demonstrates that the Veteran is entitled to 10 percent evaluation following surgical removal of torn cartilage until the torn cartilage recurred.  

With regard to each period on appeal, the Veteran's disability picture is not more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Veteran continues to contend that not all symptoms of right knee disability have been evaluated.  As addressed in the Remand, below, the Veteran's contention that he is entitled to a higher evaluation for right knee disability remains on appeal, due to the procedural problem identified below, even though the Veteran has been awarded additional compensable ratings for disability due to torn meniscal cartilage or symptomatic residuals of removed torn cartilage.  


ORDER

A 20 percent evaluation for right knee meniscal cartilage disability, is granted, separate from the evaluation assigned for right knee degenerative arthritis disability, prior to August 25, 2011 and since January 21, 2013, subject to the law and regulations governing the payment of VA compensation benefits.

A 10 percent evaluation for symptomatic residuals of removal of right knee meniscal cartilage, is granted, separate from the evaluation assigned for right knee degenerative arthritis disability, from August 25, 2011, and through January 20, 2013, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

As discussed above, following a March 2015 denial of service connection for PTSD, the Veteran submitted a claim for service connection for a depressive disorder in December 2015.  The RO accepted that claim as a new claim for a different disability rather than interpreting the claim as a continuation of a claim for service connection for an acquired psychiatric disability.  It is the Board's opinion that the Veteran's December 2015 claim for service connection for a depressive disorder was, in essence, a disagreement with the RO's March 2015 denial of service connection for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In August 2016, the Veteran disagreed with the denial of the claim for service connection for depression.  The RO has not responded to that notice of disagreement (NOD).  The Veteran is entitled to a Statement of the Case (SOC) addressing a claim for service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  

It is the Board's opinion that the Veteran is entitled to a Statement of the Case (SOC) addressing a claim for service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  That issue is addressed in the Remand appended to this decision.  

Following the March 2015 denial of TDIU, the Veteran provided an April 2015 medical statement that that the Veteran was "disabled from gainful employment."  See April 2015 private medical statement from ER, MD.  At an October 2015 VA examination, the Veteran reported that he was unable to work, and the examiner described occupational impairment due to service-connected right knee disability.  Interpreting the Veteran's December 2015 statement regarding the effects of right knee disability in the manner most favorable to the Veteran, the Veteran is entitled to a Statement of the Case addressing his disagreement with denial of a March 2014 claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In his April 2015 substantive appeal of denial of service connection for GERD and/or a gastric ulcer, the Veteran requested a Videoconference Hearing before the Board regarding that issue.  The February 2016 VA Form 8 further notes the Veteran's request for a hearing.  As of this date, there is no indication of record that the Veteran's request to schedule the Board hearing has been conducted.

Moreover, after the RO issued the November 2015 SSOC, the Veteran requested additional medical opinion on the basis that right knee disability has increased in severity.  The Veteran was afforded another VA examination in August 2017.  No SSOC has been issued which addresses the additional evidence regarding right knee disability that was added to the claims file after the November 2015 SSOC before the claims file was transferred to the Board in 2017.  On Remand, the Veteran is entitled to an SSOC which address the claim for TDIU and which discusses relevant additional evidence regarding severity of right knee disability which was added to the file after the most recent SSOC was issued in November 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue an updated SSOC addressing all evidence relevant to the issue on appeal (evaluation of right knee disability) associated with the electronic record after the November 2015 SSOC was issued.  Then, after the updated SSOC is issued and any necessary development is completed, the AOJ must readjudicate the claim remaining on appeal.  

2.  Provide the Veteran and his representative with an SOC addressing the claim for service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  The Veteran must be advised of the time period allowed for timely substantive appeal of the claim for service connection for an acquired psychiatric disorder, to include PTSD or depression, to include as secondary to service-connected disability.  The Veteran and must be advised that the claim cannot be returned to the Board for appellate review unless a perfected appeal is submitted after the SOC is provided to the Veteran.  

3.  Provide the Veteran and his representative with an SOC addressing the claim for a TDIU, from March 2014.  The Veteran must be advised of the time period allowed for timely substantive appeal of the TDIU claim, and must be advised that the claim cannot be returned to the Board for appellate review without a perfected appeal submitted after the SOC is provided to the Veteran.  

4.  After an SSOC addressing evidence obtained after November 2015 relevant to the claim for an increased evaluation for right knee disability in excess of 10 percent for osteoarthritis, and in excess of 10 percent for symptomatic residuals of removal of dislocated semilunar cartilage, from October 1, 2011 to January 20, 2013, or in excess of 20 percent for torn meniscal cartilage prior to August 25, 2011 and since January 21, 2013, is issued, then, the RO should readjudicate each claim for which a substantive appeal has been submitted, after completing any development deemed necessary.  If any decision on a claim on appeal is adverse to the appellant after readjudication, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the appeal to the Board, if appropriate.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


